Citation Nr: 1724483	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-31 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for low back disorder, to include as secondary to the service-connected condition of bilateral knee osteoarthritis.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent 


WITNESSES AT HEARING ON APPEAL

The Veteran and L.H.


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  However, jurisdiction rests with the RO in Roanoke, Virginia.  The Board previously remanded this matter in July 2011 and November 2013.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2011.  The Board notes that a registered nurse, L.H. was also present at this hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder, to include as secondary to his service-connected bilateral knee osteoarthritis.  The Veteran states that no consideration was given for falling in the "turtle ditch," while serving on active duty, which injured his back.  In addition, the Veteran also states that his low back disorder was caused by an "altered gait" due to his "bad knees." 

At the June 2011 Board hearing the Veteran asserted that he injured his back by falling in a "turtle ditch," while in Korea on active duty.  The Veteran also stated that when he lifted anything heavy he tried to compensate by using his knees, but when his knees were aching or weak he compensated with his back.  In addition, the registered nurse, L.H., stated that with knee and back issues, one would compensate for the other, putting undue stress on each.  The nurse also stated that the Veteran's gait would have been affected by a toe injury he incurred, which would have affected the Veteran's knees and ultimately his back. 

The Veteran underwent a VA examination in connection with his claim in February 2016 with a supplemental VA opinion for that exam provided in April 2016.

In February 2016, pursuant to the Board's November 2013 remand directive, the Veteran was afforded a VA examination for his low back disorder.  The examiner noted that the Veteran was diagnosed with lumbosacral strain with radiographic evidence of degenerative arthritis of the spine.  The examiner opined that the low back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner further stated that the Veteran was subjected to rigorous physical training, but there was no mention of any complaint of back pain during service or on the exit physical.

In April 2016, the VA examiner clarified the February 2016 VA examination, in order to fulfill the Board's November 2013 remand directive.  The examiner stated that there was no objective evidence to show that arthritis of the low back was manifested within one year of discharge, and that an x-ray of the low back done eighteen years later in 2008 showed no degenerative joint disease or arthritis.

Upon review, the Board finds that the February 2016 VA opinion and April 2016 VA opinion clarification did not address the impact the bilateral knee osteoarthritis has on the Veteran's current low back disorder.  The Board notes the VA examiner addressed the "turtle ditch" contention.  However, no secondary service connection was addressed in the opinion.  Therefore, on remand the VA need only address the effect of the Veteran's bilateral knee osteoarthritis on whether it caused or aggravated his low back disorder.  The Board finds remand is warranted in order to obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, the Veteran receives continuous treatment through VA, and the Board finds that the RO should obtain and associate with the file VA treatment records dated from July 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any further outstanding VA treatment records and make note in the file that nothing was found, if necessary.

2. After any outstanding records have been received, forward the Veteran's claims file to the February 2016 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion which addresses the Veteran's claims folder and any pertinent medical records.  If necessary, schedule the Veteran for another physical examination.  After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current low back disorder was caused or aggravated by the service-connected bilateral knee osteoarthritis.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




